DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/421,488, filed on 02/13/2015.
The certified English translation of the foreign application has been filed in parent Application No. 14421488, filed on 01/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2019 has been considered by the examiner.

Response to Amendment
The preliminary amendment of 01/18/2019 has been entered. 
Claims 1–8 are pending.

Specification
 Per MPEP 606, inasmuch as the words "new," "improved," "improvement of," and "improvement in" are not considered as part of the title of an invention, these words should not 
The following title is suggested: COMPOUND AND ORGANIC ELECTROLUMINESCENT DEVICE COMPRISING SAME.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–8 of U.S. Patent No. 10,297,759.  Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and device of claims 1–8 of U.S. Patent No. 10,297,759 meet the limitations of instant claims 1–4.
Claim 1 of U.S. 10,297,759 corresponds to instant claim 1 wherein the substituent represented by the Formula 3 is specifically selected from the group consisting of the following substituents U1 to U86.
Claim 6 of U.S. 10,297,759 corresponds to instant claim 2 wherein 
    PNG
    media_image1.png
    190
    448
    media_image1.png
    Greyscale
.  
Claim 2 of U.S. 10,297,759 recites Mat-1 to Mat-18, Mat-21, Mat-27, and Mat-31 to Mat-39, which reads on instant claims 1–3.  Mat-1 to Mat-18, Mat-21, Mat-27, and Mat-31 to claims 1–2 and meet the limitations regarding Ar1 of instant claim 3.
Claim 8 of U.S. 10,297,759 recites 
    PNG
    media_image2.png
    225
    562
    media_image2.png
    Greyscale
, which reads on instant claims 1–4.  Mat-1 to Mat-18, Mat-21, Mat-27, and Mat-31 to Mat-39 are compounds of one of formulae 5, 6, 7, or 9 and one of formulae 11 to 13 and 15 of instant claims 1-–2 and meet the limitations regarding Ar1 of instant claim 3.  The device of claim 8 of U.S. 10,297,759 meets the device limitations of instant claim 4.

Claims 1–8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,297,759 in view of Yoon et al. WO-2010110553-A2 ("Yoon").
Claim 8 of U.S. 10,297,759 recites 
    PNG
    media_image3.png
    225
    562
    media_image3.png
    Greyscale
, which reads on instant claims 1–4.  Mat-1 to Mat-18, Mat-21, Mat-27, and Mat-31 to Mat-39 are compounds of one of formulae 5, 6, 7, or 9 and one of formulae 11 to 13 and 15 of instant claims 1-–2 and meet the 1 of instant claim 3.  The device of claim 8 of U.S. 10,297,759 meets the device limitations of instant claim 4.
U.S. 10,297,759 does not specifically recite wherein the layer comprising the compound selected from the group consisting of Mat-1 to Mat-18, Mat-21, Mat-27, and Mat-31 to Mat-39 is a hole transporting layer.  However it is noted that the compound is used in the hole transporting layer in the specification of U.S. 10,297,759 (Col. 3, last paragraph).
Yoon teaches an electroluminescent device comprising a compound represented by Chemical Formula 1 in a hole injection or hole transport layer between two electrodes (¶ [10], ¶ [65], ¶ [70]).  Yoon teaches that when included in hole injection layer or a hole transport layer of an organic electroluminescent device, the compound improves luminous efficiency while lowering driving voltage of the device (¶ [10], ¶ [70]).  The Chemical Formula 1 of Yoon encompasses several of the claimed compounds including, for example, Mat-4 to Mat-6, Mat-10 to Mat-12, Mat-22, Mat-24, Mat-28 to Mat-30, wherein the fused ring system comprising ring A and ring B of the Chemical Formula 1 of Yoon is a pyrrolocarbazole group.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the claimed compounds that are encompassed by the Chemical Formula 1 of Yoon in the hole-transporting layer of the claimed device, based on the teaching of Yoon.  The motivation for doing so would have been to improve luminous efficiency while lowering driving voltage of the device, as taught by Yoon.
The modified device of claim 8 of U.S. 10,297,759 meets the device limitations of instant claims 1–8.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786